FILED
                                                                                June 16, 2021
                                                                                released at 3:00 p.m.
                                                                            EDYTHE NASH GAISER, CLERK
                                                                            SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA
          IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                 January 2021 Term
                                 _______________

                                    No. 20-1023
                                  _______________

                       STATE OF WEST VIRGINIA EX REL.
                               SCOTT PHALEN,
                                  Petitioner

                                          v.

                         CRAIG ROBERTS, Superintendent,
                           South Central Regional Jail,
                                  Respondent

         ________________________________________________________

                      Petition for a Writ of Habeas Corpus
                               Original Jurisdiction
                       CORRECTED WRIT GRANTED
         ________________________________________________________

                              Submitted: April 30, 2021
                                Filed: June 16, 2021

John Sullivan, Esq.                            Patrick Morrisey, Esq.
Ronni Sheets, Esq.                             West Virginia Attorney General
Kanawha County Public                          Briana J. Marino, Esq.
Defender Office                                Andrea Nease Proper, Esq.
Charleston, West Virginia                      Assistant Attorneys General
Counsel for Petitioner                         Counsel for Respondent


JUSTICE HUTCHISON delivered the Opinion of the Court.
CHIEF JUSTICE JENKINS dissents and reserves the right to file a dissenting opinion.
JUSTICE ARMSTEAD dissents and reserves the right to file a dissenting opinion.
                             SYLLABUS BY THE COURT

              1.     “‘Habeas Corpus is a suit wherein probable cause therefor being

shown, a writ is issued which challenges the right of one to hold another in custody or

restraint.’ Syl. pt. 4, Click v. Click, 98 W.Va. 419, 127 S.E. 194 (1925).” Syl. Pt. 1, State

ex rel. Crupe v. Yardley, 213 W. Va. 335, 582 S.E.2d 782 (2003).


              2.     “‘The constitutionality of a statute is a question of law which this

Court reviews de novo.’ Syl. Pt. 1, State v. Rutherford, 223 W. Va. 1, 672 S.E.2d 137

(2008).” Syl. Pt. 2, State v. James, 227 W. Va. 407, 710 S.E.2d 98 (2011).


              3.     “‘Where the language of a statute is plain and unambiguous, there is

no basis for application of rules of statutory construction; but courts must apply the statute

according to the legislative intent plainly expressed therein.’ Syllabus Point 1, Dunlap v.

State Compensation Director, 149 W. Va. 266, 140 S.E.2d 448 (1965).” Syl. Pt. 7, State v.

Mills, 243 W. Va. 328, 844 S.E.2d 99 (2020).


              4.     “‘Where the language of a statute is free from ambiguity, its plain

meaning is to be accepted and applied without resort to interpretation.’ Syllabus Point

2, Crockett v. Andrews, 153 W. Va. 714, 172 S.E.2d 384 (1970).”


              5.     “It is not for this Court arbitrarily to read into a statute that which it

does not say. Just as courts are not to eliminate through judicial interpretation words that

were purposely included, we are obliged not to add to statutes something the Legislature

purposely omitted.” Syl. Pt. 11, Brooke B. v. Ray C., 230 W.Va. 355, 738 S.E.2d 21 (2013).

                                              i
              6.     West Virginia Code § 62-12-13(b)(1)(A) does not exclude from

parole eligibility inmates who are incarcerated for violating the conditions of their

supervised release pursuant to West Virginia Code § 62-12-26.


              7.     “Under Ex post facto principles of the United States and West

Virginia Constitutions, a law passed after the commission of an offense which increases

the punishment, lengthens the sentence or operates to the detriment of the accused, cannot

be applied to him.” Syl. Pt. 1, Adkins v. Bordenkircher, 164 W. Va. 292, 262 S.E.3d 885

(1980).


              8.     In order to avoid the constitutional prohibition against ex post facto

laws, West Virginia Code § 15A-4-17(a) [2021] shall not be applied to those inmates who

committed the underlying crimes for which they are incarcerated pursuant to West Virginia

Code § 62-12-26 prior to April 30, 2021, the effective date of the statute, regardless of any

contrary language contained therein.




                                             ii
HUTCHISON, Justice:


              West Virginia law provides that any inmate may be paroled after serving one-

fourth of a definite term sentence. W. Va. Code § 62-12-13(b)(1)(A) [2021]. After serving

one-fourth of his ten-year definite term sentence for violating conditions of his supervised

release, Petitioner Scott Phalen was released on parole. However, he was arrested and

reincarcerated six months later because the Division of Corrections and Rehabilitation

(“DOCR”) determined that he had been released in error based upon an internal policy that

inmates who are incarcerated for violating the conditions of their supervised release are

neither eligible for parole pursuant to West Virginia Code § 62-12-13 nor entitled to receive

commutation from their sentences for good conduct (also referred to as “good time”)

pursuant to West Virginia Code § 15A-4-17. Petitioner seeks an original jurisdiction writ

of habeas corpus to direct Respondent Craig Roberts, Superintendent, South Central

Regional Jail, to restore him to parole. See W. Va. Const. Art. VIII, § 3; W. Va. Code § 53-

4-1 [1923].


              Upon careful consideration of the parties’ briefs and oral arguments, the

appendix record, and the pertinent legal authority, including 2021 legislation enacted

following the filing of the instant petition that purports to preclude petitioner from being

granted good time after a certain date, and for the reasons set forth below, we grant

petitioner’s request for habeas relief as moulded.




                                             1
                        I.      Factual and Procedural Background


              The relevant facts of this case are gleaned from representations made in the

parties’ briefs and the scant appendix record. In 2011, petitioner was indicted by a

Kanawha County Grand Jury on the offenses of first-degree sexual assault, first-degree

sexual abuse, sexual abuse by a parent, and incest. The indictment alleged that petitioner’s

crimes occurred “on or about December 20, 2010.” He pled guilty to one count of first-

degree sexual abuse, and, on February 14, 2012, he was sentenced to one to five years in

prison, pursuant to West Virginia Code § 61-8B-7 [2006] (the first-degree sexual abuse

statute) followed by fifteen years of extended supervised release, pursuant to West Virginia

Code § 62-12-26(a). See Syl. Pt. 11, in part, State v. James, 227 W. Va. 407, 710 S.E.2d
                   1




98 (2011) (“The imposition of the legislatively mandated additional punishment of a period



         West Virginia Code § 62-12-26 has been amended since petitioner committed the
       1


underlying offense but neither party contends that any amendments to the statute would
materially impact or are otherwise relevant to petitioner’s request for habeas relief. For
ease of reference, therefore, we cite to the statute that is now in effect. West Virginia Code
§ 62-12-26(a) [2020] provides, in pertinent part, as follows:

              (a) Notwithstanding any other provision of this code to the
              contrary, any defendant convicted [of] . . . a felony violation of
              the provisions of § 61–8B–1 et seq., . . . of this code shall, as
              part of the sentence imposed at final disposition, be required to
              serve, in addition to any other penalty or condition imposed by
              the court, a period of supervised release of up to 50
              years: Provided, That the period of supervised release imposed
              by the court pursuant to this section . . . shall be no less than 10
              years: . . . And Provided further, That pursuant to the
              provisions of § 62-12-26(h) of this code, a court may modify,
              terminate, or revoke any term of supervised release imposed
              pursuant to § 62-12-26(h) of this code.

                                               2
of supervised release [is] an inherent part of the sentencing scheme for certain offenses

enumerated in West Virginia Code § 62-12-26.”). Petitioner discharged his prison sentence

on December 2, 2013, and then commenced the period of supervised release. See W. Va.

Code § 62-12-26(d) (“The period of supervised release imposed by the provisions of this

section shall begin upon the expiration of any period of probation, the expiration of any

sentence of incarceration or the expiration of any period of parole supervision imposed or

required of the person so convicted, whichever expires later.”).


               West Virginia Code § 62-12-26(h)(3) provides that if a circuit court “finds

by clear and convincing evidence that the defendant violated a condition of supervised

release,” then the circuit court may revoke the defendant’s release and “require the

defendant to serve in prison all or part of the term of supervised release.” The circuit court

found that petitioner violated the conditions of his supervised release and, on June 9, 2017,
                                                                       2




ordered that petitioner “be sentenced to confinement . . . for a determinate term of ten (10)

years” for the violation.


               West Virginia Code § 62-12-13(b)(1)(A) [2021] provides that “[a]ny inmate

of a state correctional institution is eligible for parole if he or she . . . has served one fourth




         West Virginia Code § 62-12-26(b) sets forth certain prohibited conduct for “[a]ny
       2


person required to be on supervised release[.]” Further, West Virginia Code § 62-12-26(f)
provides that “[a] defendant sentenced to a period of supervised release shall be subject to
any or all of the conditions applicable to a person placed upon probation pursuant to the
provisions of § 62-12-9 . . . .” The parties do not explain, nor does the appendix record
reveal, in what way petitioner violated the conditions of his supervised release.

                                                3
of his or her definite term sentence[.]” After serving one fourth of his definite ten-year

term, petitioner appeared before the Parole Board, which determined that petitioner should

be released on parole. 3 Petitioner was released on parole on June 29, 2020.


              In November of 2020, five months after petitioner’s release on parole, the

DOCR created new internal policy directives establishing that, among others, “sex

offenders and child/abuse neglect offenders” are neither eligible for parole nor shall receive

day-for-day good time for incarceration imposed for revocation of supervised release. On
                     4                                                               5




December 7, 2020, the DOCR issued a warrant for petitioner’s arrest because, pursuant to

this new DOCR policy, petitioner had been released from custody on June 29, 2020, due

to a “clerical error” or “mistake.” See W. Va. Code § 62-8-8(a) [2007] (authorizing the



          Like the supervised release statute (West Virginia Code § 62-12-26), the parole
       3


eligibility statute, West Virginia Code § 62-12-13, has been amended numerous times since
petitioner committed the underlying offense of first-degree sexual abuse. Since the
commission of petitioner’s offense, the statute has consistently provided that an inmate is
eligible for parole after serving “one fourth of his or her definite term sentence[.]” The
parties do not contend that any of the amendments made to the statute since petitioner’s
crimes were committed are relevant to petitioner’s request for habeas relief. Therefore, for
ease of reference, we cite to the current version of the statute in this opinion.

        See W. Va. Code § 15A-4-17(c) (providing that inmates “shall be granted one day
       4


[of] good time for each day he or she is incarcerated”).

         We note that while the DOCR policy precluding good time for incarceration
       5


imposed pursuant to revocation of supervised release was a written policy (“Policy
Directive 151.06”), the similar policy concerning parole eligibility was not reduced to
writing. Further, very little explanation is given for the enactment of these policy directives
except for respondent’s general statement that, upon the establishment of the DOCR in July
of 2018, see generally West Virginia Code §§ 15A-3-1 through -18, the DOCR
Commissioner conducted a widescale review of good time and parole eligibility among the
prison population. The underlying reason for the review, however, is unclear.

                                              4
issuance of “an order of arrest for inmates who have been released from the custody of the

[now DOCR] due to[,] [inter alia,] a clerical error[] [or] mistake”). 6


              On December 23, 2020, petitioner filed a petition for a writ of habeas corpus

with this Court seeking reinstatement to parole. Following the filing of respondent’s

summary response to the petition, we issued a rule to show cause and scheduled oral

argument for April 14, 2021.


              While this case was pending, during the 2021 Legislative session, Senate Bill

713 (“S.B. 713”) was introduced to amend the good time statute, West Virginia Code §

15A-4-17, in relevant part, to exclude inmates committed, pursuant to West Virginia Code

§ 62-12-26, for violating the conditions of their supervised release from being granted good

time except that “an inmate who had good time calculated into his or her release prior to




          The December 7, 2020, arrest warrant did not identify the “clerical error” or
       6


“mistake” that precipitated petitioner’s release from custody in June of 2020. And, before
this Court, respondent has given conflicting reasons for the issuance of the warrant. In his
initial summary response to petitioner’s petition for a writ of habeas corpus, respondent
states that the “clerical error” or “mistake” upon which the arrest warrant was issued was
that petitioner was not eligible for parole pursuant to the recently issued DOCR policy.
However, in his later-filed supplemental response to petitioner’s petition, respondent
states, without acknowledging the earlier justification given, that petitioner was released
on parole in error based upon the DOCR policy relative to good time. See Discussion infra.

                                              5
October 21, 2020,” is entitled to the good time awarded or earned. See W. Va. Code § 15A-

4-17(a) [2021]. 7


                Senate Bill 713 was passed by the Legislature on April 7, 2021, and approved

by the Governor twelve days later. The Legislature made S.B. 713 effective on April 30,

2021. In light of this new legislation, which respondent states is simply a codification of

the DOCR’s “stance” in Policy Directive 151.06, this Court directed the parties to file
                                                     8




supplemental briefs addressing the impact of S.B. 713 on the issues raised in petitioner’s

habeas petition.


                Oral argument was conducted on April 14, 2021, and the ordered

supplemental briefing was filed thereafter. As discussed in more detail below, respondent

avers that pursuant to S.B. 713, petitioner falls squarely within the category of inmates


       7
        The statute governing good time was formerly codified at West Virginia Code §
28-5-27. The relevant good time provision in effect at the time petitioner’s crime was
committed was West Virginia Code § 28-5-27(a) [1984]. It provided:

                       All adult inmates now in the custody of the
                commissioner of corrections, or hereafter committed to the
                custody of the commissioner of corrections, except those
                committed pursuant to article four, chapter twenty-five of this
                code, shall be granted commutation from their sentences for
                good conduct in accordance with this section.

Id. We observe that the parties do not reference this version of the statute in their briefs,
but, instead, cite to the 2018 version of the good time statute, West Virginia Code § 15A-
4-17. Regardless, we note that neither West Virginia Code § 28-5-27(a) [1984] nor West
Virginia Code § 15A-4-17(a) [2018] excluded from its application inmates incarcerated for
violating the conditions of their supervised release. See Discussion infra.

           See n. 5, supra.
       8




                                              6
excluded from receiving good time because he is incarcerated for violating the conditions

of his supervised release pursuant to West Virginia Code § 62-12-26. Thus, applying S.B.

713 to petitioner’s term of incarceration, and giving him credit for good time received prior

to October 21, 2020, as the statute provides, respondent states that S.B. 713 changes

petitioner’s minimum discharge date from May 1, 2027, to November 10, 2023. For his

part, petitioner argues that the retroactive application of S.B. 713 to his sentence precluding

him from being granted good time after October 20, 2020, violates constitutional ex post

facto principles and, insofar as it applies to inmates whose underlying offenses were

committed prior to the effective date of the statute, it is unconstitutional.


               II.    Standard for Issuance of a Writ of Habeas Corpus


              This case is before us on petitioner’s original petition for a writ of habeas

corpus. Pursuant to West Virginia Code § 53-4A-7(c) of the Post-Conviction Habeas

Corpus statute, “we are given broad powers in fashioning the form of relief accorded in a

habeas corpus proceeding.” State ex rel. McMannis v. Mohn, 163 W. Va. 129, 141, 254

S.E.2d 805, 811 (1979).



              Furthermore, we have explained that, generally, “‘Habeas Corpus is a suit

wherein probable cause therefor being shown, a writ is issued which challenges the right

of one to hold another in custody or restraint.’ Syl. pt. 4, Click v. Click, 98 W.Va. 419, 127

S.E. 194 (1925).” Syl. Pt. 1, State ex rel. Crupe v. Yardley, 213 W. Va. 335, 582 S.E.2d

782 (2003). Accord Tasker v. Griffith, 160 W.Va. 739, 742, 238 S.E.2d 229, 231 (1977)

                                               7
(“Habeas corpus lies to test the legality of the restraint under which a person is detained.”);

Syl. pt. 1, State ex rel. Tune v. Thompson, 151 W.Va. 282, 151 S.E.2d 732 (1966) (“The

sole issue presented in a habeas corpus proceeding by a prisoner is whether he is restrained

of his liberty by due process of law.”).


              In determining whether a writ shall issue, we are also asked to determine

whether a certain provision of S.B. 713 violates the constitutional prohibition against ex

post facto laws. “‘The constitutionality of a statute is a question of law which this Court

reviews de novo.’ Syl. Pt. 1, State v. Rutherford, 223 W. Va. 1, 672 S.E.2d 137 (2008).”

Syl. Pt. 2, State v. James, 227 W. Va. 407, 710 S.E.2d 98 (2011). With these standards and

considerations in mind, we proceed to examine the petition before us.




                                     III.    Discussion

              Our determination of whether petitioner should be granted habeas relief rests

on the resolution of two questions: first, whether petitioner, as an inmate incarcerated for

violating the conditions of his supervised release, was eligible for parole when he was

released on June 29, 2020; and second, whether S.B. 713 may be applied to petitioner to

exclude him from being awarded or earning good time after October 20, 2020.
                                                                                  9




        This Court previously upheld West Virginia Code § 62-12-26 as constitutional
       9


upon several challenges including cruel and unusual punishment, procedural due process,
and double jeopardy grounds. See State v. James, 227 W.Va. 407, 710 S.E.2d 98 (2011).

                                              8
              While each question requires its own analysis, we observe, as a threshold

matter, that respondent relies on the same underlying argument with respect to both – that,

pursuant to this Court’s decision in State v. Hargus, the term of incarceration that petitioner

is currently serving is not a “sentence” but, rather, is a “sanction” that was imposed upon

him by the sentencing court for violating the conditions of his supervised release. As such,

respondent argues, petitioner does not fall within the purview of either the parole eligibility

or good time statute because each requires that the inmate be serving a “sentence” in order

for the statute to apply. According to respondent, the DOCR policy directives that were

issued following petitioner’s release on parole and that precipitated his arrest and

reincarceration followed from Hargus – specifically, he argues that, “[f]or a period of
                                    10




incarceration to be a ‘sentence,’ a new case, with a new crime, new indictment, new plea

or trial by jury, and new final disposition would have to occur.” In contrast, respondent

argues, “a ‘sanction’ is an enforcement penalty for the violation of the terms and conditions

of the sentence already imposed for a previously adjudicated crime.” Respondent contends

that petitioner’s current term of incarceration falls into the latter category and, thus, he is
                                                                              11




         Although respondent contends that “many” of this Court’s opinions have
       10


“acknowledged the distinctions between a ‘sanction’ and a ‘sentence[,]’” he fails to cite to
any case other than Hargus for this proposition.

          Respondent also attributes the DOCR’s policy directives to the supervised release
       11


statute itself. In a strained and very convoluted argument, respondent appears to contend
that because West Virginia Code § 62-12-26 gives the sentencing court wide discretion in
deciding whether to modify or revoke a term of supervised release and order the offender
to be incarcerated, the statute “provides for sanctions.” See W. Va. Code §§ 62-12-26(h)(2)
through (4) (providing that “[t]he court may” under certain conditions, “[e]xtend a period
of supervised release if less than the maximum authorized period was previously imposed
                                                                              Continued . . .
                                              9
excluded both from being eligible for parole and from being granted commutation from his

“sanction” for good conduct by the plain and unambiguous language of the relevant

statutes, which only apply to an inmate who is serving a “sentence.” We disagree.


              At issue in Hargus was “the constitutionality of the portion of W. Va. Code

§ 62-12-26 that permits the revocation of supervised release and additional incarceration

when a sex offender violates a condition of supervised release.” Id. at 739, 753 S.E.2d at

897. The Hargus defendants argued that West Virginia Code § 62-12-26(g)(3) (now § 62-

12-(h)(3)) violated their right to procedural due process because, under the statute, a

defendant’s supervised release can be revoked and he or she can be ordered to serve an

additional term of incarceration if a court finds a violation by clear and convincing

evidence. The defendants argued that a jury should be required to find guilt of a violation

beyond a reasonable doubt, “which is required for a finding of guilt in a criminal trial.” Id.

at 741, 753 S.E.2d at 899.


              In determining that the challenged statutory provision did not violate the

defendants’ constitutional right to due process, we looked to Johnson v. United States, 529

U.S. 694 (2000), which addressed a similar federal statute, and observed that the United

States Supreme Court “attributed post-revocation penalties to the defendant’s original




or modify, reduce, or enlarge the conditions of supervised release”; “[r]evoke a term of
supervised release and require the defendant to serve in prison all or part of the term of
supervised release”; or “[o]rder the defendant to remain at his or her place of residence
during nonworking hours”).

                                             10
conviction and not to a violation of the conditions of supervised release.” Hargus, 232 W.

Va. at 741, 753 S.E.2d at 899. Quoting Johnson, we explained that although violations of

the conditions of supervised release


              “often lead to reimprisonment, the violative conduct need not
              be criminal and need only be found by a judge under a
              preponderance of the evidence standard, not by a jury beyond
              a reasonable doubt. Where the acts of violation are criminal in
              their own right, they may be the basis for separate prosecution,
              which would raise an issue of double jeopardy if the revocation
              of supervised release were also punishment for the same
              offense. Treating postrevocation sanctions as part of the
              penalty for the initial offense, however (as most courts have
              done), avoids these difficulties.”

Hargus, 232 W. Va. at 741, 753 S.E.2d at 899 (quoting Johnson, 529 U.S. at 700). We thus

“construe[d] a revocation proceeding under W. Va. Code § 62-12-26(g)(3) to be a

continuation of the prosecution of the original offense and not a new prosecution of

additional offenses.” Id. at 742, 753 S.E.2d at 900. 12


              Also in Hargus, we rejected the defendants’ argument that the extended

supervision statute violates double jeopardy principles, reiterating that “a post-revocation

sanction simply is a continuation of the legal consequences of a defendant’s original crime.

In other words, it is part of a single sentencing scheme arising from the defendant’s original



         Based upon the reasoning in Johnson, we determined that a revocation hearing
       12


“does not require a finding of guilt by a jury beyond a reasonable doubt” and “the fact that
a defendant’s supervised release may be revoked and additional incarceration imposed
based upon the circuit court’s finding by clear and convincing evidence that a defendant
violated the terms of his supervised release does not violate due process principles.”
Hargus, 232 W. Va at 742, 753 S.E.2d at 900.

                                              11
conviction. It is not an additional penalty resulting from the defendant’s initial conviction.”

Id. at 743, 753 S.E.2d at 901 (emphasis added). 13 See United States v. Ketter, 908 F.3d 61,

65 (4th Cir. 2018) (“‘[T]he term of supervised release, the revocation of that term, and any

additional term of imprisonment imposed for violating the terms of the supervised release

are all part of the original sentence.’” (internal citations omitted)).


              We find respondent’s interpretation of Hargus to be sorely misguided. It is

abundantly clear that Hargus made no distinction between a “sentence” and a “sanction”

but, instead, used those terms interchangeably and without bestowing any special

significance upon either of them with respect to post-revocation incarceration, parole

eligibility, good time, or otherwise. As further support that respondent completely

misapprehends our holdings in that case, he fails to recognize that Hargus proceeded to

examine the defendants’ individual “post-revocation sentences” to determine whether they

violated the disproportionality principle that is implicit in the cruel and unusual punishment

clause of the state and federal constitutions. See id. at 743, 745, 753 S.E.2d at 901, 903

(noting that “Mr. Hargus violated a condition of his supervised release [, and] . . . . [a]s a

result, [he] was sentenced to a post-revocation period of incarceration of five years” and,




         Thus, in syllabus point seven of Hargus, we held that West Virginia Code § 62-
       13


12-26(g)(3), “which provides for additional sanctions including incarceration, upon
revocation of a criminal defendant’s period of supervised release,” does not violate the
prohibition against double jeopardy. Id. at 743, 753 S.E.2d at 901.



                                               12
similarly, that after Mr. Lester knowingly violated a condition of his supervised release, it

was revoked, “and he was sentenced to two years of incarceration” (emphasis added)). 14


              Clearly, respondent’s attempt to characterize post-revocation incarceration

as anything other than a “sentence” is not supported by our decision in Hargus or elsewhere

in the law and cannot stand. As a result, to the extent that the DOCR policy directives are

premised upon this faulty interpretation of Hargus as justification for petitioner’s arrest

and reincarceration, they are unenforceable.


              We now proceed to consider whether petitioner, as an inmate who is serving

a sentence for violating the conditions of his supervised release pursuant to West Virginia

Code § 62-12-26, was eligible for parole when he was released on June 29, 2020, and,

further, whether S.B. 713 may be applied to him so as to exclude him from being granted

good time after October 20, 2020. We will consider each in turn.




          Furthermore, since Hargus, we have applied various aspects of that decision to
       14


other cases and, in so doing, have consistently considered the offenders’ post-revocation
incarcerations as “sentences.” See State v. David T., No. 19-0778, 2020 WL 6482740 (W.
Va., Nov. 4, 2020) (memorandum decision); State v. Payne, No. 17-0195, 2018 WL
1444287 (W. Va., March 23, 2018) (memorandum decision); State v. Winning, No. 17-
0921, 2018 WL 4944416 (W. Va., Oct. 12, 2018) (memorandum decision); State v. Parker-
Boling, No. 16-1193, 2017 WL 5629689 (W.Va., Nov. 22, 2017) (memorandum decision);
State v. Roger G., No. 14-1200, 2015 WL 5125486 (W. Va., Aug. 31, 2015) (memorandum
decision).

                                             13
                                     Parole Eligibility

              An inmate’s eligibility for parole is governed by West Virginia Code § 62-

12-13. The parties focus specifically on whether petitioner meets the requirements of West

Virginia Code § 62-12-13(b)(1)(A), which states:


              (b) Any inmate of a state correctional institution is eligible for
              parole if he or she:

              (1)(A) Has served the minimum term of his or her
              indeterminate sentence or has served one fourth of his or her
              definite term sentence, as the case may be[.]

(Emphasis added). 15


              Petitioner argues that he satisfied the statute’s objective criteria for parole

eligibility in that he is “[a]ny inmate” who “has served one fourth of his definite term

sentence,” and that, following a hearing before the Parole Board, he was properly granted

parole in June 2020. He contends that West Virginia Code § 62-12-13(b)(1)(A) is clear and

unambiguous in that it encompasses “any” inmate and does not except from its application

inmates who are incarcerated for violating the conditions of their extended supervised

release. We agree.
        16




           West Virginia Code § 62-12-13 includes additional requirements for parole
       15


eligibility that are not alleged to be at issue in petitioner’s case.

         In that respondent’s entire argument hinges on “whether [p]etitioner’s current term
       16


of incarceration is defined as a ‘sentence’ or a ‘sanction,’” he effectively concedes that, if
petitioner is determined to be serving a “sentence,” he is eligible for parole under West
Virginia Code § 62-12-13(b)(1)(A).

                                             14
              Initially, we observe that the “[t]he primary object in construing a statute is

to ascertain and give effect to the intent of the Legislature.” Syl. Pt. 1, Smith v. State

Workmen’s Comp. Comm’r, 159 W. Va. 108, 219 S.E.2d 361 (1975). However, “‘[w]here

the language of a statute is plain and unambiguous, there is no basis for application of rules

of statutory construction; but courts must apply the statute according to the legislative

intent plainly expressed therein.’ Syllabus Point 1, Dunlap v. State Compensation

Director, 149 W. Va. 266, 140 S.E.2d 448 (1965).” Syl. Pt. 7, State v. Mills, 243 W. Va.

328, 844 S.E.2d 99 (2020). We find West Virginia Code § 62-12-13(b)(1)(A) to be free

from ambiguity. “Where the language of a statute is free from ambiguity, its plain meaning

is to be accepted and applied without resort to interpretation.” Syllabus Point 2, Crockett

v. Andrews, 153 W. Va. 714, 172 S.E.2d 384 (1970).


              In plain language, West Virginia Code § 62-12-13(b)(1)(A) provides that

“any inmate . . . is eligible for parole if he or she . . . has served one-fourth of his or her

definite term sentence.” This provision does not exclude inmates who are serving sentences

for violating the conditions of their supervised release pursuant to West Virginia Code §

62-12-26. We have often said that “[i]t is not for this Court arbitrarily to read into

a statute that which it does not say. Just as courts are not to eliminate through judicial

interpretation words that were purposely included, we are obliged not to add

to statutes something the Legislature purposely omitted.” Syl. Pt. 11, Brooke B. v. Ray C.,

230 W.Va. 355, 738 S.E.2d 21 (2013).




                                              15
              Accordingly, we hold that West Virginia Code § 62-12-13(b)(1)(A) does not

exclude from parole eligibility inmates who are incarcerated for violating the conditions of

their supervised release pursuant to West Virginia Code § 62-12-26. Therefore, petitioner

was eligible for parole pursuant to West Virginia Code § 62-12-13(b)(1)(A) when, after

serving one fourth of his definite ten year sentence, he was released on parole on June 29,

2020. To the extent the subsequently issued warrant for his arrest was based upon a
        17




determination that petitioner was ineligible for parole, the warrant was issued in error. See

n. 6.


                             Senate Bill 713 and Good Time


              We now address whether S.B. 713, which became effective on April 30,

2021, may be applied to exclude petitioner from being granted good time. S.B. 713

amended West Virginia Code § 15-4-17, which now provides:


              (a) All adult inmates placed in the custody of the Commissioner
              of the Division of Corrections and Rehabilitation pursuant to a
              term of court-ordered incarceration for a misdemeanor or
              felony, except those committed pursuant to § 25-4-1 et seq. and
              § 62-12-26 of this code, shall be granted commutation from
              their sentences for good conduct in accordance with this
              section: Provided, That nothing in this section shall be
              considered to recalculate the “good time” of inmates currently
              serving a sentence or of giving back good time to inmates who
              have previously lost good time earned for a disciplinary
              violation: Provided, however, That as of the effective date of
              the amendments to this section enacted during the regular


         As previously noted, whether petitioner satisfied the other statutory requirements
         17


for parole is not at issue in this habeas petition.

                                             16
              session of the Legislature, 2021, an inmate who had good time
              calculated into his or her release date prior to October 21,
              2020, is entitled to the benefit of the good time awarded or
              earned before that date, unless the good time was lost due to a
              disciplinary violation.

(Emphasis added).


              Petitioner argues that, even if he is reinstated to parole, S.B. 713, if applied

to him, would operate to increase his sentence by extending his maximum discharge date.

See W. Va. Code § 62-12-18 (“The period of parole shall be the maximum of any sentence,

less deductions for good conduct and work as provided by law, for which the paroled

inmate, at the time of release, was subject to imprisonment under his or her definite or

indeterminate sentence, as the case may be.”); see also W. Va. Code § 15A-4-17(b) (“The

commutation of sentence, known as ‘good time,’ shall be deducted from the maximum

term of indeterminate sentences or from the fixed term of determinate sentences.”).

Petitioner argues that, while it is within the Legislature’s authority to exclude inmates

incarcerated pursuant to West Virginia Code § 62-12-26 from statutory sentencing

provisions, constitutional ex post facto principles prohibit the statute’s application to

inmates whose offenses were committed prior to the effective date of the statute. We

agree. 18




         With regard to whether S.B. 713 applies to petitioner, respondent reiterates that
        18


petitioner is serving a “sanction” for violating the conditions of his supervised release
rather than a “sentence” and that S.B. 713 “specifically removes those serving sanctions
pursuant to violations of § 62-12-26 from the application of” the good time statute. Having
already rejected respondent’s claim that petitioner is not serving a sentence, we need not
                                                                             Continued . . .
                                             17
              This Court has recognized that the commutation from a prison sentence for

good conduct is a substantial statutory right that is subject to legal protection. See Syl. Pt.
                                                                                 19




5, State ex rel. Williams v. Dep’t of Mil. Affs. & Pub. Safety, Div. of Corr., 212 W. Va. 407,

573 S.E.2d 1 (2002) (“‘Good time credit is a valuable liberty interest protected by the due

process clause, W. Va. Const. art. III § 10.’” (quoting Syl. Pt. 2, State ex rel. Gillespie v.

Kendrick, 164 W. Va. 599, 265 S.E.2d 537 (1980)). Accordingly, legal provisions affecting

good time are scrutinized under the Ex Post Facto Clause. 20 See Lynce v. Mathis, 519 U.S.

433 (1997); Weaver v. Graham, 450 U.S. 24 (1981); see also Adkins v. Bordenkircher, 164

W. Va. 292, 262 S.E.2d 885 (1980); Hasan v. Holland, 176 W. Va. 179, 342 S.E.2d 144

(1986).


              It is well understood that “[u]nder Ex post facto principles of the United

States and West Virginia Constitutions, a law passed after the commission of an offense

which increases the punishment, lengthens the sentence or operates to the detriment of the

accused, cannot be applied to him.” Syl. Pt. 1, Adkins v. Bordenkircher, 164 W. Va. 292,



revisit the argument here. And, because respondent relies exclusively on this argument, he
does not address whether S.B. 713 violates constitutional ex post facto principles.

          “‘Commutation of time for good conduct is a right created by the Legislature.’
       19


Syllabus point 8, in part, Woodring v. Whyte, 161 W.Va. 262, 242 S.E.2d 238 (1978).” Syl.
Pt. 5, State ex rel. Williams v. Dep’t of Mil. Affs. & Pub. Safety, Div. of Corr., 212 W. Va.
407, 573 S.E.2d 1 (2002).

         Ex post facto prohibitions arise out of Article I, Section 10, clause 1 of the United
       20


States Constitution, “No State shall . . . pass any Bill of Attainder, ex post facto law,
or law impairing the Obligation of Contracts,” and West Virginia Constitution, Article III,
section 4, “No bill of attainder, ex post facto law, or law impairing the obligation of a
contract shall be passed.”
                                              18
262 S.E.3d 885 (1980). Thus, “for a criminal or penal law to be ex post facto: it must be

retrospective, that is, it must apply to events occurring before its enactment, and it must

disadvantage the offender affected by it.” Weaver, 450 U.S. at 29 (footnote omitted); see

also Lynce, 519 U.S. at 441; Collins v. Youngblood, 497 U.S. 37, 47 (1990). As the United

States Supreme Court explained more fully in Weaver,

              the ex post facto prohibition[] . . . forbids the imposition of
              punishment more severe than the punishment assigned by law
              when the act to be punished occurred. Critical to relief under
              the Ex Post Facto Clause is not an individual’s right to less
              punishment, but the lack of fair notice and governmental
              restraint when the legislature increases punishment beyond
              what was prescribed when the crime was consummated. Thus,
              even if a statute merely alters penal provisions accorded by the
              grace of the legislature, it violates the Clause if it is both
              retrospective and more onerous than the law in effect on the
              date of the offense.

Id. at 30-31. With respect to a statutory provision concerning the earning or awarding of

good time, “‘[t]he critical issue . . . [is] . . . whether the standards by which defendant’s

date of release is to be determined have been altered to his detriment. In other words, . . .

whether an inmate could earn more good time under the prior good time statute than he can

under the present one.’” Hasan, 176 W. Va. at 181, 342 S.E.2d at 146 (quoting In re

Stanworth, 654 P.2d 1131, 1138 (Calif. 1982)).



              In Adkins, sixteen inmates sought habeas corpus relief because a newly

enacted good time statute was applied to their sentences even though their underlying

crimes were committed prior to the effective date of the statute (May 1, 1978). 164 W. Va.

at 293-94, 262 S.E.2d at 885-86. It was undisputed that, “under the former good time

                                             19
statute, as applied, a prison inmate could earn more good time credit than under the [newly

enacted] good time statute, and therefore was eligible for earlier release than a similarly

situated inmate classified under the new system” Id. at 294, 262 S.E.2d at 886. See id. at

299, 262 S.E.2d 888-89 (further explaining that “the potential sentences of some of the

petitioners were, in effect, lengthened through the application to them of the less beneficial

terms of the new good time statute. This lengthening results from applying the lower

deduction rate of the new law to their sentences, thereby delaying their release date.”).

Recognizing that “‘depriving a prisoner of the right to earn good conduct deductions . . .

materially “alters the situation of the accused to his disadvantage[,]”’” 21 we held that in

order to avoid ex post facto principles, the newly enacted good time statute “must be

construed to apply to those persons who committed offenses after May 1, 1978, and those

presently incarcerated . . . for crimes committed prior to May 1, 1978, are entitled to good

time credit as calculated under” the old statute. Id. at syl. pt. 2.



               We find Adkins to be directly on point. “For purposes of assessing

constitutional rights under the ex post facto clause of any penal statute intended to punish

a person, the triggering date is the date of the offense.” State v. Deel, 237 W. Va. 600, 608,

788 S.E.2d 741, 749 (2016). Senate Bill 713, on its face, applies to exclude all adult inmates

who are committed pursuant to West Virginia Code § 62-12-26 from being granted




        Id. at 299, 262 S.E.2d at 888 (quoting Greenfield v. Scafati, 277 F. Supp. 644, 646
       21


(D. Mass 1967), aff’d, 390 U.S. 713 (1968) (internal citation omitted)).

                                               20
commutation from their sentences for good conduct except that, as of the effective date of

the 2021 amendments (i.e., April 30, 2021), “an inmate who had good time calculated into

his or her release date prior to October 21, 2020, is entitled to the benefit of the good time

awarded or earned before that date, unless the good time was lost due to a disciplinary

violation.” Senate Bill 713’s effect, therefore, is to preclude all inmates who are

incarcerated for violating a condition of their supervised release from receiving good time

after October 20, 2020, regardless of when their underlying crimes were committed. We

find this provision to be an overt violation of the prohibition against ex post facto laws.



                   Accordingly, we hold that, in order to avoid the constitutional prohibition

against ex post facto laws, West Virginia Code § 15A-4-17(a) [2021] shall not be applied

to those inmates who committed the underlying crimes for which they are incarcerated

pursuant to West Virginia Code § 62-12-26 prior to April 30, 2021, the effective date of

the statute, regardless of any contrary language contained therein. In light of this holding,

we conclude that S.B. 713, West Virginia Code § 15A-4-17, as amended, may not be

applied to petitioner, whose underlying offense was committed in 2010, to preclude him

from being granted commutation from his sentence for good conduct in accordance with

that statute. 22




          In recognition that “[t]he legislature has the primary right to define crimes and
        22


their punishments subject only to certain constitutional limitations[,]” syl. pt. 1, State ex
rel. Atkinson v. Wilson, 175 W. Va. 352, 332 S.E.2d 807 (1984), and barring some other
challenge to S.B. 713, inmates who are incarcerated pursuant to West Virginia Code § 62-
                                                                              Continued . . .
                                                21
                                      IV.    Conclusion


              Based upon all of the foregoing, we grant petitioner habeas relief, and direct

respondent to reinstate petitioner to parole and, further, to calculate his good time based

upon the statute that was in effect at the time petitioner’s underlying crime was committed.

The Clerk is hereby directed to issue the mandate contemporaneously herewith.


                                                                              Writ granted.




12-26 for offenses committed on or after the effective date of the statute may be excluded
from being granted commutation from their sentences for good conduct in accordance with
West Virginia Code § 15A-4-17. See Adkins, 164 W. Va. at 300 n.8, 262 S.E.2d at 889 n.8
(“As to those petitioners and others who are incarcerated on or after May 1, 1978 [i.e., the
effective date of the newly enacted good time statute], for offenses committed on or after
that date, the provisions of the new good time credit statute will apply.”).

                                            22